NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10479

                Plaintiff-Appellee,             D.C. No. 4:11-cr-00096-JSW-1

 v.

JACQUEZ TUCKER, AKA Jacquez J.                  MEMORANDUM*
Tucker, AKA Jacquez Jamahl Tucker, AKA
Jaquez J. Tucker,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Jacquez Tucker appeals from the district court’s judgment and challenges

the statutory maximum 24-month sentence imposed upon revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Tucker argues that the district court procedurally erred by failing to calculate

the Guidelines range, considering an impermissible sentencing factor, and failing

to explain the sentence adequately. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there

is none.

      The correct Guidelines range was reflected in the presentence report and

Tucker’s sentencing memorandum, both of which the district court stated that it

had reviewed. Tucker has not shown a reasonable probability that he would have

received a different sentence had the district court expressly calculated the

applicable Guidelines range on the record. See United States v. Dallman, 533 F.3d

755, 762 (9th Cir. 2008). Moreover, the record as a whole belies Tucker’s

contention that the district court based the sentence on factors that it was not

permitted to consider under 18 U.S.C. § 3583(e), see United States v. Simtob, 485

F.3d 1058, 1062-63 (9th Cir. 2007), and the court’s explanation that the sentence

was justified by Tucker’s lengthy history of supervised release violations, despite

repeated warnings by the court, was sufficient, see United States v. Carty, 520 F.3d

984, 992 (9th Cir. 2008) (en banc).

      Tucker also contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The 24-month sentence is substantively reasonable in light of the


                                           2                                       18-10479
section 3583(e) sentencing factors and the totality of the circumstances, including

Tucker’s repeated breaches of the court’s trust. See Gall, 552 U.S. at 51; Simtob,

485 F.3d at 1063,

      AFFIRMED.




                                         3                                   18-10479